EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark S Scott on May 27, 2020.

The application has been amended as follows: 

IN THE CLAIMS  
1. (REJOINED_CURRENTLY AMENDED) A method for controlling undesired vegetation at a plant cultivation site, the method comprising the steps of: 
a) providing, at said site, a plant that comprises at least one nucleic acid comprising 
; 

b) applying to said site an effective amount of said herbicide. 
mut-HPPD nucleotide sequence of (a) comprises a variant of the sequence of SEQ ID NO: 1, 51, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 52, 54, 56, 68, 69
wherein the HPPD inhibiting herbicide is  topramezone or mesotrione, and 
wherein the mut-HPPD sequence the corresponding wildtype HPPD at one or more positions corresponding to the following positions of SEQ ID NO:2 in that it comprises a non-wild-type substitution in which: 






























the amino acid corresponding to or at position 320 is Asn, Gln, His, or Tyr substituting for leucine; and/or 
the amino acid corresponding to or at position 321 is Ala substituting for proline.  
2. (CANCELLED)    
3. (REJOINED-CURRENTLY AMENDED) The method according to claim 1, wherein the plant comprises at least one additional heterologous nucleic acid comprising 
 topramezone or mesotrione herbicide is applied in conjunction with one or more other herbicides.  
   
10. (CANCELLED)    
11. (CANCELLED)  
12. (REJOINED-CURRENTLY AMENDED) A transgenic plant cell transformed by a 
a) a variant of and 
b) 
variant of 

;
wherein the HPPD-inhibiting herbicide is topramezone or mesotrione, and
wherein the mut-HPPD comprises a polypeptide sequence which differs from the corresponding wildtype HPPD at one or more positions corresponding to the following positions of SEQ ID NO:2 in that it comprises a non-wild-type substitution in which the amino acid corresponding to or at position 320 is Asn, Gln, His, or Tyr substituting for leucine; and/or 
the amino acid corresponding to or at position 321 is Ala substituting for proline.  
13. (REJOINED-CURRENTLY AMENDED) A transgenic plant comprising a plant cell as defined in claim 12, wherein expression of the nucleic acid in the plant results in the plant's increased resistance to a HPPD-inhibiting herbicide, , wherein the HPPD-inhibiting herbicide is topramezone or mesotrione.  
14. (CURRENTLY AMENDED) A plant that expresses a mutagenized or recombinant mut-HPPD comprising a variant of the wild-type SEQ ID NO:2, or a variant of a wild-type homologue, orthologue or paralogue HPPD thereof having an encoding sequence with at least 90% identity to that for SEQ ID NO:2 and having HPPD activity, in which the mut-HPPD 
the amino acid corresponding to or at position 320 is Asn, Gln, His, or Tyr substituting for leucine; and/or 
the amino acid corresponding to or at position 321 is Ala substituting for proline; and 

15. (REJOINED-CURRENTLY AMENDED) A plant that expresses a a variant of the wild-type SEQ ID NO: 53, or a variant of a wild-type homologue, orthologue or paralogue thereof having an encoding sequence with at least 90% identity to that of for SEQ ID NO:2 and having HPPD activity, in which the mut-HPPD amino acid sequence differs from the corresponding wild-type plant at one or more amino acid positions in that it comprises a non-wild-type substitution in which: 
the amino acid corresponding to or at position 335 is Asn, Gln, His, or Tyr substituting for methionine; and/or 
the amino acid corresponding to or at position 321 is Ala substituting for proline; and
and 
wherein said HPPD confers upon the plant increased herbicide tolerance to topramezone or mesotrione, as compared to the corresponding wild-type variety of the plant when expressed therein.  
16. (REJOINED) A seed produced by the plant of claim 13 wherein the seed is true breeding for an increased resistance to a HPPD-inhibiting herbicide as compared to a wild type variety of the seed.  
the HPPD-inhibiting herbicide topramezone or mesotrione, a mut-HPPD nucleic acid, wherein the mut-HPPD nucleic acid comprises a polynucleotide sequence selected from the group consisting of:
a) a variant of SEQ ID NO: 1, 51, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, 21, 23, 25, 27, 29, 31, 33, 35, 37, 39, 41, 43, 45, 52, 54, 56, 68, 69; and 
b) a polynucleotide encoding a polypeptide variant of SEQ ID NO: 2, 5, 8, 11, 14, 17, 20, 22, 24, 26, 28, 30, 32, 34, 36, 38, 40, 42, 44, 46, 53, 55, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 48, 50; and
wherein the mut-HPPD nucleic acid encodes a polypeptide sequence which differs from the corresponding wildtype HPPD at one or more positions corresponding to the following positions of SEQ ID NO:2 in that it comprises a non-wild-type substitution in which the amino acid corresponding to or at position 320 is Asn, Gln, His, or Tyr substituting for leucine; and/or 
the amino acid corresponding to or at position 321 is Ala substituting for proline.  
18. (REJOINED-CURRENTLY AMENDED) A method of producing a transgenic plant comprising: (a) providing a transgenic plant cell as defined in claim 17, and (b) generating a plant with an increased resistance to HPPD-inhibiting herbicide, wherein the HPPD-inhibiting herbicide is topramezone or mesotrione.  
19. (CANCELLED) 

21. (CANCELLED) 
22. (Previously Presented) A seed produced by the plant of claim 14 wherein the seed is true breeding for an increased resistance to a HPPD-inhibiting herbicide as compared to a wild type variety of the seed.  
23. (Previously Presented) The seed according to claim 22, wherein said seed further comprises a seed treatment comprising an HPPD-inhibiting herbicide.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims have overcome the remaining rejections and the double patenting rejection is withdrawn in view of the Terminal Disclaimer filed on July 16, 2020. The claimed invention has been deemed free of the prior art, as stated in the Office Action mailed on October 10, 2019.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




REJOINDER
Claims 14 and 22-23 are allowable. The restriction requirement among Groups I-VIII, as set forth in the Office action mailed on December 28, 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 28, 2017 is partially withdrawn. Claims 1, 12, 15, and 17, directed to various methods or transgenic plants, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Conclusion
Claims 2, 10, 11, 19, and 21 are canceled. Claims 1, 3, 12, 13, 14, 15, 17, and 18 are amended. Claims 1, 3, 4, 12, 13, 15, 16, 17, 18, and 20 are rejoined. Claims 1, 3-4, 12-18, 20, and 22-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663